Citation Nr: 0102354	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  00-10 910	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorneys fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (the Board) from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, for a 
determination as to whether an attorney fee may be paid out 
of past-due benefits pursuant to 38 U.S.C. § 5904(d).  In a 
June 2000 decision, the Board concluded that the criteria 
under which a valid fee agreement may be executed between the 
veteran and the attorney as to representation before VA and 
the Board had been met, but that the criteria under which an 
attorney may be paid a fee for services by VA from past-due 
benefits awarded had not been met.  

The attorney appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2000, the Court granted a joint motion to vacate the 
Board's decision based upon the Court's holding in Scates v. 
Gober, 14 Vet. App. 62 (2000) (en banc).  The Court vacated 
the Board's decision and remanded the matter to the Board 
with directions to dismiss the matter of direct-payment fee 
eligibility as referred to the Board by the RO.   


FINDINGS OF FACT

1.  The attorney and the veteran entered into a contingency 
fee agreement providing for direct payment of the attorney's 
fee by VA from any past-due benefits awarded to the veteran. 

2. Following an award of past-due benefits, the RO referred 
this case to the Board for a decision concerning whether the 
attorney was eligible under 38 U.S.C.A. § 5904(d) for payment 
of a fee from the past-due benefits.

3.  The RO has not adjudicated this issue in accordance with 
the normal adjudication procedures. 


CONCLUSION OF LAW

The Board has no original jurisdiction to adjudicate the 
issue involving entitlement or eligibility for attorney fees 
under direct-payment contingency-fee agreements.  38 U.S.C.A. 
§§ 5904(d), 7104(a) (West Supp. 2000); Scates v. Gober, 14 
Vet. App. 62 (2000) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Scates v. Gober, 14 Vet. App. 62 (2000) (en banc), the 
Court held that all issues involving entitlement or 
eligibility for attorney fees under direct-payment 
contingency-fee agreements must first be addressed by the RO 
in accordance with the normal adjudication procedures and 
cannot be the subject of sua sponte or other original Board 
review.  Pursuant to the Court's instructions in the instant 
case, the Board must dismiss this matter for want of original 
jurisdiction to decide eligibility for direct payment of a 
withheld contingency fee under 38 U.S.C.A. § 5904(d).


ORDER

The matter of the attorney's eligibility for direct payment 
of a fee from past-due benefits is dismissed. 




		
	MARY GALLAGHER
Veterans Law Judge,
 Board of Veterans' Appeals


 



